EXHIBIT 10.31
POBS Plus -
Incentive System for Senior Management of METTLER TOLEDO
Regulations valid as of November 2, 2006

1.   Objectives and Participants       With this incentive plan, our aim is to
pursue two main objectives:

  •   To orient the remuneration of senior managers directly to the achievement
of annual operating plan targets and to give a special reward for reaching and
exceeding the plan.     •   To emphasize the responsibility of each participant
for the top-ranking interest of the Group and to promote the attainment of the
overall corporate goals and success of the corporation.

    Participation in the POBS Plus incentive scheme is determined by the Group
Management Committee and must be agreed in writing.       Criteria for
participation are:

  •   Key management function, which by virtue of its tasks and the performance
of its jobholder can significantly influence and contribute to the overall
success of the entire Group.     •   Managers with leadership skills and high
professional competence.

2.   General Principles   2.1   In addition to the yearly base salary,
participants are eligible for a bonus, which is based and calculated on the
grade of target achievement.       This bonus is a percentage multiple of the
base salary ranging from 0 — 146.25%.   2.2   Bonus Scale

  •   The bonus starts after 90% target achievement and can go up to a maximum
of 130% target achievement (for A and B targets) and 120% for C targets.     •  
Within this span, for each point of target achievement, 3.75% of the base salary
are calculated as bonus.

2.3   Targets       All targets in POBS Plus are closely related to the yearly
budgets and business plans. As a general rule, POBS Plus includes the following
target categories and weighting:

             
 
  A   Group targets   Group EPS, NCO, ITO, Sales and Divisional Sales, EBIT
 
  B   Operative unit targets   Operative Units Sales, EBIT, ITO, DSO
 
  C   Personal targets   10%; for Finance Control functions the total weight of
this category can be higher if it includes Finance Control targets.





--------------------------------------------------------------------------------



 



POBS Plus — Incentive Scheme for Senior Management of METTLER TOLEDO

    Target parameters and respective weighting within a category for typical
functions in POBS Plus are established for each business year in the respective
POBS Plus Scheme for Senior Management.       The total number of targets
defined should not exceed 10 and the sum of the weightings must equal 100%.    
  The scaling for the grade of target achievement is established for each
business year in the POBS Plus Rules.       Both, POBS Plus Scheme and Rules are
proposed per business year by the Group Management Committee, and they have to
be approved by the Compensation Committee.   3.   Target Setting   3.1   Based
on the approved budgets of the Group, Divisions and Operative Units, the targets
per category are estabilshed.   3.2   The requirements for complete and proper
target achievement (100%) should be challenging and ambitious, on the other hand
they have to be realistic and attainable. For each participant they should be
set in such a way that they can be fulfilled.   3.3   Personal targets (category
C) are agreed at the beginning of each business year for each participant with
his / her supervisor. They need to be clearly measurable.       Specific Finance
Control targets for a business year are recommended by the Audit Committee.  
3.4   For each participant, a POBS Plus Target Achievement Sheet lists per
business year all targets set incl. their weighting and the corresponding values
/ levels in line with the corresponding POBS Plus Rules.   4.   Target
Assessment   4.1   At the end of the business year, target achievement is
assessed by the superior manager for each participant.       The degree of
achievement of each individual target (range 90% to max. 130%, or max. 120% for
C targets) is multiplied by the weighting of the individual target to give a
points award for each individual target. The target achievement is calculated by
the multiplication of the score with relative weight for each target and
building the total across all targets.   4.2   Personal targets, including
Finance Control targets (C category) are evaluated as follows:       Target
Achievement

             
 
    90 %   Target not reached — result unsatisfactory
 
    100 %   Target reached, corresponding to the requirements — good result
 
    110 %   Clearly more than target achieved, requirements clearly exceeded, in
terms of value, time limits, quality, additional related success — very good
result
 
    120 %   Target achievement outstanding, additional major benefits / success
for the
company reached, excellent result

    For the Finance Control targets the Audit Committee gives a recommendation
regarding the degree of target achievement.





--------------------------------------------------------------------------------



 



POBS Plus — Incentive Scheme for Senior Management of METTLER TOLEDO

5.   Bonus Calculation       The bonus is calculated in a percentage of the
yearly base salary and can vary from 0 to 146.25% of this base salary depending
on the total sum of points reached in the target assessment.       Each full
point above 90 and up to a maximum of 130 corresponds to a bonus amount of 3.75%
of the base salary.       “Bonus Formula”:       (Target Points — 90 Points) x
3.75 = Bonus in % of base salary       Example

             
 
  -   Base Salary:   120’000
 
  -   Target Achievement   109.55% or Points         (109.55 - 90) x 3.75 =
73.3125% of base salary
 
  -   Bonus:   87’975

6.   Payment       During the salary year (Jan. 1 — Dec. 31 of the calendar year
or April 1 — March 31 of the following year), the annual base salary will be
paid, normally divided in 12 equal monthly installments. The distribution of
this basic amount, however, can vary in certain countries.       The Company
represented by the Group Management Committee can elect to make a payment on
account of the expected bonus in December of the relevant business year, which
is calculated on a provisional basis using projected results. The amount of such
payment on account cannot exceed 50% of the presumable bonus.       The final
bonus is calculated as soon as the results of the business year and the
assessment of the target achievement are known. Payment (or deduction) adjusted
by any payment on account shall be made by no later than March 15 following the
end of the business year.   7.   Termination of Employment during the Business
Year       In case of termination in the first half-year of the business year,
the bonus is paid pro rata on a set 95% target achievement. In case of
termination of employment in the second half-year, target achievement is
measured at the end of the year (usual procedure) and the bonus calculated
accordingly will be paid pro rata.   8.   Accounting Rules for Bonus Payments  
    Bonus payments are accounted for in the business year to which the bonus
belongs. Appropriate accruals have to be made for this purpose in the year end
closing. Carry over into accounts of the payout year are not allowed.   9.  
Section 409A Savings Clause       To the extent applicable, this incentive plan
is intended to comply with the provisions of Section 409A of the US Internal
Revenue Code. The incentive plan shall be construed, administered and governed
in a manner consistent with this intent. Any provision that would cause any
amount payable under this plan to be includable in the individual’s gross income
under Section 409A(a)(1) shall have no force and effect unless and until amended
to cause such amount to be not so includable. Such amendment (a) may be
retroactive to the extent permitted by Section 409A and (b) may be made by the
company without the consent of any individual employee. No payment of





--------------------------------------------------------------------------------



 



POBS Plus — Incentive Scheme for Senior Management of METTLER TOLEDO

    compensation subject to Section 409A may be accelerated, except as provided
in guidance promulgated under Section 409A.

Peter Bürker
Head Human Resources

